PER CURIAM.
Respondent was charged with seven counts of misconduct, including commingling and converting clients’ funds to his own use, issuance of checks for which there were insufficient funds, failure to account for or refund unearned fees, failure to properly communicate with clients, failure to act with reasonable diligence and promptness in handling clients’ affairs, and taking legal action on a client’s behalf after being terminated by the client. Respondent’s actions were in violation of Rules of Professional Conduct 1.3,1.4, 1.15, 1.16, and 8.4(a)(b)(c) & (d).
Respondent admitted the facts regarding two of the complaints and his negligence in two additional complaints. In a letter to the Hearing Committee, he acknowledged that his actions violated the professional code of ethics and were deserving of disciplinary action.
The Hearing Committee found that six of the seven counts were proved. The Committee found numerous aggravating circumstances, including a pattern of ethical misconduct over a period of years, dishonest motive, vulnerability of his clients, failure to go forward with consent discipline, and failure to pay restitution. No mitigating factors were noted. The Hearing Committee recommended disbarment. On review the Disciplinary Board recommended that respondent be disbarred, assessed with all costs of the proceedings, and ordered to pay full restitution prior to consideration for readmission. Respondent did not object in this court to the recommendation of disbarment.
Upon review of the findings and recommendations of the Hearing Committee and the Disciplinary Board, and upon consideration of the record filed herein, this court adopts the recommendations of the Disciplinary Board. Respondent’s offenses are sufficiently serious to warrant disbarment.
DECREE
Accordingly, it is ordered that James H. Galloway, Jr., be disbarred from the practice of law. Respondent is ordered to make restitution to the various clients. Respondent’s payment of restitution or efforts to make restitution will be considered if respondent applies for readmission. All costs of these proceedings are assessed to respondent.
DISBARMENT ORDERED.
DENNIS, J., not on panel.